Citation Nr: 1633168	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-20 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD) and depressive disorder not otherwise specified (NOS).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jacques P. Deplois, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to April 1991 and from April 1992 to April 1994.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his June 2014 VA Form 9, the Veteran requested a Decision Review Officer (DRO) Hearing.  Review of the Veterans Appeals Control and Locator System (VACOLS) reflects that an informal DRO hearing was conducted on July 15, 2015.  A summary of that hearing is of record.

The Board observes that the Veteran originally filed a claim of entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he is seeking service connection for any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, as reflected on the title page, the Board has recategorized the issue on appeal as entitlement to an acquired psychiatric disorder to include PTSD, MDD, and depressive disorder NOS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to secure an adequate VA examination and opinion.  When VA provides an examination, VA must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In September 2015, a VA PTSD examination was obtained.  The examiner opined that the Veteran did not present with PTSD at the time of examination.  However, he did have mood symptoms which the examiner believed were attributable to his long history of polysubstance abuse and recent four weeks of sobriety.  The Board finds this opinion inadequate for adjudication purposes.  

Primarily, the examiner provided no rationale for the determination that the Veteran did not have PTSD on examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  Furthermore, the examiner completely failed to discuss the propriety of his previous diagnoses of, and treatment for, PTSD, MDD and depressive disorder.  See VAMC Charlotte, White City and Portland records.  The Board emphasizes that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In light of the aforementioned, a new VA examination and opinion should be obtained.

Notwithstanding the above, the Veteran reported that he had been awarded Social Security Administration (SSA) benefits.  In support of this assertion, he submitted correspondence from SSA specifying that monthly benefits had been established as a result of a finding that he was disabled under the pertinent rules and regulations.  See November 2012 correspondence.  In October 2013, an SSA Data Inquiry confirmed that the Veteran was found to be disabled as of April 2012.  With that said, the record is silent as to any evidence submitted in conjunction with SSA's grant of benefits.  Where, as in this case, VA has actual notice that the appellant is receiving disability benefits from the SSA, and that such evidence is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As to the Veteran's claim for entitlement to a TDIU, the Board finds that this claim is clearly inextricably intertwined with his request for a grant of service connection.  Thus a decision on the claim for increase rating at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Social Security Administration with a request that they provide a copy of the decision and all medical records utilized in approving the Veteran's claim for Social Security disability benefits.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2. Schedule the Veteran for an appropriate VA examination, with a qualified examiner other than the September 2015 VA examiner, to determine the nature and etiology of any currently diagnosed psychiatric disability, to include PTSD.  The claims file, to include a copy of this REMAND, must be made available to the examiner, and review of such must be noted in the examination report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

Upon completion of the foregoing, the examiner should provide the following:

a. Identify any psychiatric diagnoses that presently existed or that have existed during the pendency of the appeal.  The examiner must specifically address treatment medical records that note previous diagnoses of depressive disorder, major depressive disorder, and PTSD.  The clinical significance, if any, of the Veteran receiving medication and therapy to treat these conditions should be addressed as well. 

b. If a diagnosis a psychiatric disability is not made,  which he was previously diagnosed, the examiner must explain why the prior diagnosis is no longer applicable or was made in error.

c. If a diagnosis of PTSD is established, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was incurred in, or is otherwise related to the Veteran's period of active service.  The pertinent stressor(s) should be identified.

d. For each currently present diagnosed psychiatric disability other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each identified psychiatric disability was incurred in, or is otherwise related to the Veteran's period of active service.

If any of the Veteran's acquired psychiatric disabilities are found to be related to service the examiner should opine as to the following:

e. The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's newly opined service-connected disability, without consideration of his nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  In forming an opinion, the examiner should consider and discuss such factors as the Veteran's education and employment history.  If the examiner concludes that the Veteran's service-connected psychiatric disability does not render him unemployable, the examiner should describe the type of employment tasks the Veteran would be able to perform despite his service-connected disability.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. The AOJ should then readjudicate the claim that is the subject of this appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




